IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00377-CR

MIGUEL BETHENCOURT,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F39522


                         MEMORANDUM OPINION


      Miguel Bethencourt appealed the revocation of his community supervision. He

has now filed a motion requesting this Court to dismiss the appeal.    Bethencourt

personally signed the motion to dismiss.

      Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 16, 2011
Do not publish
[CR25]




Bethencourt v. State                         Page 2